Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a recombinant or chemically-synthesized polypeptide, comprising: SEQ ID NO:1 or a variant thereof that is free of the prior art.  The art does not teach or suggest a recombinant polypeptide comprising the amino acid sequence of SEQ ID NO:1.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claims 1, 4-15, 18-20 have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
2.	The amendment to the claims further clarifies the claimed subject matter.
Claims 1, 4-15 and 18-20 are rejoined with the elected product.  The restriction between the two is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648